Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Claim 20 has been canceled.  Claims 1-19 and 21-22 are pending.

Election/Restrictions
Claims 11-19 and 21-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 June 2021.
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 14 June 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik et al. (US 6076359) (Jurcik) in view of  Weisend (US 3031887).
Jurcik discloses a gas supply apparatus as best shown in Fig. 13 for supplying a gas compound obtained by vaporizing a liquid compound to a target location, the gas supply apparatus comprising: a storage vessel (gas cylinder 312) capable of storing the liquid compound; a gas compound supply pipeline (pipeline connected to top of gas cylinder 312), one end (left end) of which is connected to the storage vessel, and another end (right end labeled as “To Process”)  of which is capable of being disposed at the target location; and a temperature control device (heat transfer means 308, controller 314 and temperature sensor 318) configured to adjust a temperature of the gas compound or the liquid compound within the storage vessel to be equal to or lower than a temperature of the gas compound supply pipeline (temperature sensor 318 is connected to pipeline as shown in Fig. 13 but it is not shown whether an internal pipe temperature or a surrounding temperature is monitored).  Jurcik fails to show the temperature sensing of the surrounding temperature of the pipeline.
Weisend supplies the miss teaching and teaches in Fig. 1 that a pipeline 17 with a gas reservoir 18 and a thermostat 23 surrounding the gas reservoir 18 and sensing the surrounding temperature of a pipeline.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the temperature sensor 318 of Jurcik to sense the surrounding temperature of the pipeline to provide an accurate, stable temperature not subject to changes in gas flow rates or pressure changes.
Re claim 5, Fig. 13 shows the transmission path of a signal from the temperature sensor 318, to the controller 314, then to the heat transfer means 308.  The device of claim 1 already is required to sense/measure the surrounding temperature of the pipeline.
Re claim 8, note that the pressure reducing means 304 (like a pressure regulator) reduces pressure from storage vessel delivered to target location.
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik in view of Weisend as applied to claim 1 above, and further in view of Pant et al. (US 2002/0124575) (Pant).
Jurcik discloses a temperature measuring device (316) at the gas cylinder and the heat transfer means 308 is configured to receive a signal from the device 316 as shown by the dotted line connection in Fig. 13.  
The combination fails to disclose that temperature measuring device 316 measures liquid temperature.  Pant teaches a thermocouple or thermal well included in a storage vessel to directly measure liquid temperature as stated in paragraph [0077] and as shown in Fig. 3 and 5.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the temperature measuring device 316 to measure liquid temperature within the storage vessel to allow for more robust (stable) control as compared to internal gas temperature which will fluctuate more than the liquid temperature.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik in view of Weisend as applied to claim 1 above, and further in view of Mathison (US 2014/0290790).
Jurcik discloses a temperature measuring device (316) at the gas cylinder and the heat transfer means 308 is configured to receive a signal from the device 316 as shown by the dotted line connection in Fig. 13.  
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik in view of Weisend as applied to claim 1 above, and further in view of Germond et al. (US 2011/0225986) (Germond).
Jurcik discloses a pressure measuring device (310) at the outlet of the gas cylinder and the heat transfer means 308 is configured to receive a signal from the device 310 as shown by the dotted line connection in Fig. 13.  However, the pressure measurement of Jurcik is not within the storage vessel.   Germond teaches a similarly configured gas supply apparatus as shown in Fig. 1, with a pressure transducer PT and pressure indicating controller PIC both connected to measure the pressure within the storage vessel with these pressure measuring devices both connected by software signal and electrical signal to heaters HTR-1 and HTR-Z.   It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the pressure measuring device 310 to measure pressure within the storage vessel to allow for more accurate vessel conditions to provide better control and performance.
The discussion in column 3, lines 1-6 of Jurcik suggests that the vapor pressure of the chemical contained is an important consideration with regard to the prevention of recondensation (condensation within the storage vessel or pipeline) in the gas delivery system as mentioned in column 3, lines 23-33 of Jurcik.  This would suggest adjusting the measured pressure to be equal to or lower than a saturation vapor pressure of the gas compound at a temperature equal to the surrounding temperature of the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik in view of Weisend as applied to claim 1 above, and further in view of Carpenter et al. (US 6581623) (Carpenter).
The combination fails to disclose a mass flow controller.  Carpenter teaches a mass flow controller MFC-1 70 see Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a mass flow controller to regulate the flow of gas which controls the amount of gas present at the target location to optimize the processing at the target location, that is, by allowing enough flow that the processing proceeds quickly, efficiently and completely but not at such high rate or high concentration that gas recondensation occurs or that fouls the process.

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733